838 F.2d 1210Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Allen B. PATTERSON, Jr., Plaintiff-Appellee,v.MACK TRUCKS, INC., Defendant-Appellant.
No. 87-1075.
United States Court of Appeals, Fourth Circuit.
Argued:  Dec. 3, 1987.Decided:  Feb. 2, 1988.

Stephen Michael Silvestri (Richard F. Shaw, Semmes, Bowen & Semmes on brief) for appellant.
Paul William Nolan (Thurlow & Nolan, P.A. on brief) for appellee.
Before DONALD RUSSELL and WIDENER, Circuit Judges, and HAYNSWORTH, Senior Circuit Judge.
PER CURIAM:


1
The appellee, Allen B. Patterson, Jr., was discharged from his job at a plant owned and operated by the appellant, Mack Trucks, Inc., (Mack) on November 24, 1981.  Mack has alleged that it fired Patterson because he wilfully destroyed company property.  Patterson has denied Mack's allegations and contended that his discharge violated Mack's Progressive Discipline Policy.  This Policy provides that, except in the case of certain serious offenses, an employee must receive a series of graduated penalties, beginning with an oral warning, before he may be discharged.  It is undisputed that Patterson had not been subject to any sanctions under the Policy prior to his discharge.


2
The jury below returned a verdict in favor of Patterson.  The question whether Mack violated its Progressive Discipline Policy when it fired Patterson was one for the jury.  The district court's entry of judgment in accordance with the jury verdict, and its denial of Mack's motions for judgment notwithstanding the verdict, remittitur, and for a new trial on damages is affirmed.


3
AFFIRMED.